
	
		I
		111th CONGRESS
		2d Session
		H. R. 5812
		IN THE HOUSE OF REPRESENTATIVES
		
			July 21, 2010
			Mr. Welch introduced
			 the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To conduct a pilot program in support of efforts to
		  increase purchases of local fresh fruits and vegetables for schools and service
		  institutions by giving several States the option of receiving a grant from the
		  Secretary of Agriculture for that purpose instead of obtaining commodities
		  under Department of Agriculture programs.
	
	
		1.Pilot program for purchase of
			 fresh fruits and vegetables for schools and service institutions in
			 Vermont
			(a)Pilot
			 programThe Secretary of
			 Agriculture shall conduct a pilot program under which a participating State, in
			 lieu of obtaining any or a portion of the State’s commodities under section
			 10603(b) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C.
			 612c–4(b)), receives a grant from the Food and Nutrition Service in an amount
			 equal to the value of the commodities for each of fiscal years 2011 and 2012.
			 The grant funds shall be used solely to purchase fresh fruits and vegetables
			 for distribution to schools and service institutions in the State participating
			 in the food service programs under the Richard B. Russell National School Lunch
			 Act (42 U.S.C. 1751 et seq.) and the Child Nutrition Act of 1966 (42 U.S.C.
			 1771 et seq.).
			(b)Selection of
			 participating StatesThe pilot program is limited to three
			 States. The Secretary shall select the participating States from applications
			 submitted by the States. Each participating State shall be from a different
			 Department of Agriculture region.
			(c)Reporting
			 requirements
				(1)School and
			 service institution requirementSchools and service institutions in a
			 participating State shall keep records of purchases of fresh fruits and
			 vegetables made using the grant funds and report such information to the
			 State.
				(2)State
			 requirementThe participating
			 States shall report to the Secretary on the success of the pilot program,
			 including information on—
					(A)the value of the
			 grant funds versus commodities previously received under section 10603 of the
			 Farm Security and Rural Investment Act of 2002; and
					(B)the variety of
			 fresh fruits and vegetables purchased versus varieties previously received
			 under such section.
					
